Title: From Josiah, III Quincy to John Quincy Adams, 13 December 1826
From: Quincy, Josiah, III
To: Adams, John Quincy


				
					My dear Sir.
					Boston. 13. Dec. 1826.
				
				I have the honor to subjoin a transcript of our account as exion closed by me at the United States Bank, on the  1st. Inst. conformably to the terms acceded to in your last letter.The balance, which I have drawn out as below by virtue of the authority above specified, I hold myself responsible to pay to the Executors, at three days notice, on demand, either in the whole, or in part, with interest at six per Cent, from the time of my drawing said drawing out—viz. the first of December instant. I have thought this arrangement best for the Estate and it is perfectly acceptable to me.Respectfully and truly / yrs
				
					Josiah Quincy.
				
				
					Dr. U.S. Bank in Boston in a/c with J. Q. A. & J. Q. Execrs of J. A.1826.Sep. 20.To Dept.6,140.811826oct. 3.By Check. S. Savil.312.4921do.524.6227Do. A E. S Johnson3000.oct 6.do.2,666.59Nov 6Do. J. Schmit3000.9.do.30.22.Do. Register of Norfolk6.8731.do.901.956319.36Nov 15.do.15.Do. J. Q. A2709.8010278.97Dec. 1.Bal—for wh. J. Q. is accountable as above 9029.161249.8110,278.97
				
			